Case 1:18-cr-20685-KMW Document 137 Entered on FLSD Docket 09/09/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                  Case No. 18-20685-CR-WILLIAMS

     UNITED STATES OF AMERICA,

            Plaintiff,

     v.

     ABRAHAM EDGARDO ORTEGA,

           Defendant.
     ___________________________________/

                     MOTION TO CONTINUE SENTENCING HEARING

            COMES NOW the DEFENDANT, Abraham Edgardo Ortega, by and through his

     undersigned counsel and moves this Honorable Court to continue the sentencing hearing

     currently scheduled for September 12, 2019. In support of the motion, the Defendant states:

     1.     On October 31, 2018, the Defendant pled guilty to a one count Superseding

            Information which charges him with conspiracy to commit money laundering, in

            violation of Title 18, United States Code, Sections 1956(h) and 1957(a).

     2.     The sentencing hearing is scheduled for September 12, 2019.

     3.     As this Court was informed at the change of plea hearing, the Defendant is

            cooperating with the government. The cooperation is ongoing and will not be

            completed for some time.       Most significantly, the Defendant’s co-defendant

            Gustavo Hernandez Frieri has stated that he will be proceeding to trial in his case.

            Last week, on September 5th, this Court continued co-defendant Hernandez Frieri’s

            trial to a specially set date to begin on February 3, 2020. The Defendant is fully

            expected to testify at the trial of co-defendant Hernandez Frieri and preparation for



                                                 1
Case 1:18-cr-20685-KMW Document 137 Entered on FLSD Docket 09/09/2019 Page 2 of 3



           same as already commenced. In addition, the Defendant is continuing cooperation

           in several other jurisdictions as well.

     4.    This motion is not being filed to create an unwarranted delay, on the contrary,

           undersigned counsel believes that this continuance will result in a more accurate

           representation of the Defendant and the full scale of his cooperation and will avoid

           piecemeal sentencing and resentencing hearings.

     5.    Undersigned counsel and Assistant United States Attorney Michael Nadler have

           conferred, and the government takes no position on this continuance.

     6.    Undersigned counsel requests a continuance to a date after the completion of the

           Defendant’s cooperation and his trial testimony in February 2020. Thus, a

           sentencing date in approximately March 2020.

                  WHEREFORE, the Defendant, Mr. Ortega, respectfully requests that the

           sentencing hearing in this case be continued to a date after the completion of the

           trial of co-defendant Hernandez Frieri.

                                                         Respectfully submitted,


                                                         /s/Lilly Ann Sanchez
                                                         THE LS LAW FIRM
                                                         lsanchez@thelsfirm.com
                                                         Four Seasons Tower – Suite 1200
                                                         1441 Brickell Avenue
                                                         Miami, Florida 33131
                                                         Telephone: 305-503-5503
                                                         Counsel for Abraham Edgardo Ortega




                                                     2
Case 1:18-cr-20685-KMW Document 137 Entered on FLSD Docket 09/09/2019 Page 3 of 3



                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on September 9, 2019, I electronically filed the

     foregoing document with the Clerk of Court using CM/ECF.

                                              s/ Lilly Ann Sanchez




                                             3
